                      Case 2:20-cv-00683-JCM-EJY Document 13 Filed 06/05/20 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    INTERNATIONAL BROTHERHOOD OF                          Case No. 2:20-CV-683 JCM (EJY)
                      TEAMSTERS, LOCAL 631,
                 8                                                                             ORDER
                                                            Plaintiff(s),
                 9
                             v.
               10
                      TRANSDEV SERVICES, INC.,
               11
                                                          Defendant(s).
               12
               13
                              Presently before the court is respondent Transdev Services, Inc.’s motion to strike
               14
                      petitioner International Brotherhood of Teamsters, Local 631’s notice of motion to confirm
               15
                      arbitration award. (ECF No. 12).
               16
                              Respondent’s motion argues that petitioner’s notice is improper because the court has not
               17
                      entered a briefing schedule. Pursuant to Local Rule 16-1(c)(8), briefing shall proceed as follows:
               18
                      respondent has fourteen (14) days from the date of this order to file a response to petitioner’s
               19
                      notice of motion to confirm arbitration award. (ECF No. 9). Thereafter, petitioner has seven (7)
               20
                      days to file a reply.
               21
                              The deadline for respondent’s answer to the initial petition to confirm arbitration award is
               22
                      set nunc pro tunc to May 18, 2020. (ECF No. 10).
               23
                              The court denies the motion to strike as moot.
               24
                              IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the government shall
               25
                      have fourteen (14) days from the date of this order to submit a response to the petitioner’s
               26
                      motion to confirm arbitration award and petitioner shall thereafter have seven (7) days to reply.
               27
               28

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-00683-JCM-EJY Document 13 Filed 06/05/20 Page 2 of 2



                1           IT IS FURTHER ORDERED that respondent’s motion to strike (ECF No. 12) be, and the
                2     same hereby is, DENIED as moot.
                3           DATED June 5, 2020.
                4                                            __________________________________________
                                                             UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                            -2-
